Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 1 of 13 PageID 531




                            EXHIBIT N
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 2 of 13 PageID 532




   1 QUINN EMANUEL URQUHART &
     SULLIVAN, LLP
   2
     Amar L. Thakur (SBN 194025)
   3 amarthakur@quinnemanuel.com
     5095 Rancho Quinta Bend
   4
     San Diego, CA 92130
   5 Tel: (213) 443-3000
     Fax: (213) 443-3100
   6
   7 Jane M. Byrne (NY 2266443)
     janebyrne@quinnemanuel.com
   8
     Guyon H. Knight (NY 5003108)
   9 guyonknight@quinnemanuel.com
     Jonathan E. Feder (NY 5409172)
  10
     jonathanfeder@quinnemanuel.com
  11 51 Madison Ave., 22nd Fl.
  12 New York, NY 10010
     Tel.: (212) 849-7000
  13 Fax: (212) 849-7100
  14
     Attorneys for Defendant and Counterclaimant
  15 Allied World Surplus Lines Insurance Company
  16                     UNITED STATES DISTRICT COURT
  17                   SOUTHERN DISTRICT OF CALIFORNIA
  18 AMERICAN CLAIMS                        Case No. 18-CV-0925 JLS (MDD)
     MANAGEMENT, INC.,
  19                                        NOTICE OF SUBPOENA
  20              Plaintiff and
                  Counterclaim-Defendant,
  21
            v.
  22
     ALLIED WORLD SURPLUS LINES
  23
     INSURANCE COMPANY (f/k/a
  24 Darwin Select Insurance Company),
  25
                  Defendant and
  26              Counterclaimant.
  27
  28
                                                             Case No. 18-CV-0925 JLS (MDD)
                                                                        NOTICE OF SUBPOENA
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 3 of 13 PageID 533




   1        Pursuant to Rule 45(a)(4) of the Federal Rules of Civil Procedure, Defendant
   2 and Counterclaimant Allied World Surplus Lines Insurance Company hereby gives
   3 notice that it intends to serve the attached subpoena on QBE Insurance Corporation
   4 DATED: October 18, 2018            QUINN EMANUEL URQUHART &
                                        SULLIVAN, LLP
   5
   6                                     By /s/ Amar Thakur
                                           Amar L. Thakur
   7
                                           Attorneys for Defendant and Counterclaimant
   8                                       Allied World Surplus Lines Insurance
                                           Company
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -2-                Case No. 18-CV-0925 JLS (MDD)
                                                                            NOTICE OF SUBPOENA
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 4 of 13 PageID 534




   1                           CERTIFICATE OF SERVICE
   2        I, Jonathan E. Feder, an attorney for Defendant and Counterclaimant Allied
   3 World Surplus Lines Insurance Company, hereby certify that on this 18th day of
   4 October, 2018, a copy of the foregoing Notice of Subpoena was served via email,
   5 on the following:
   6        William V. O’Connor
            Dane R. Voris
   7
            Markie B. Jorgensen
   8        COOLEY LLP
            4401 Eastgate Mall
   9
            San Diego, CA 92121
  10        woconnor@cooley.com
            dvoris@cooley.com
  11
            mjorgensen@cooley.com
  12
  13
                                              /s/ Jonathan E. Feder
  14                                          Jonathan E. Feder
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                              -3-                Case No. 18-CV-0925 JLS (MDD)
                                                                            NOTICE OF SUBPOENA
      Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 5 of 13 PageID 535
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Southern District of California

            American Claims Management, Inc.                                  )
                               Plaintiff                                      )
                         v.                                                   )        Civil Action No.          18-cv-0925 JLD (MDD)
 Allied World Surplus Lines Insurance Company (fka                            )
               Darwin Select Ins. Co.)                                        )
                              Defendant                                       )

                       SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                         OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION
To:                                                      QBE Insurance Corporation
                                  Wall Street Plaza, 88 Pine Street - 16th Floor, New York, NY 10005-1801
                                                       (Name of person to whom this subpoena is directed)


          Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:    See Exhibit A, attached.



  Place:         Quinn Emanuel Urquhart & Sullivan, LLP c/o                              Date and Time:          November 9, 2018
                Jonathan Feder, 51 Madison Avenue, 22nd Floor
                New York, NY 10010

           Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

  Place:                                                                                Date and Time:



         The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance; Rule
45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.
Date:        10/18/2018
                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
Allied World Surplus Lines Insurance Co.                                , who issues or requests this subpoena, are:
Amar Thakur, 865 S. Figueroa St., Los Angeles, CA 90017, (213) 443-3000, amarthakur@quinnemanuel.com

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
     Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 6 of 13 PageID 536


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.           18-cv-0925 JLD (MDD)

                                                      PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                 I served the subpoena by delivering a copy to the named person as follows:


                                                                                            on (date)                                   ; or

                 I returned the subpoena unexecuted because:
                                                                                                                                               .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                               for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
      Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 7 of 13 PageID 537


AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as trial-
order must protect a person who is neither a party nor a party’s officer from      preparation material, the person making the claim may notify any party that
significant expense resulting from compliance.                                     received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or




                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 8 of 13 PageID 538




   1                                       EXHIBIT A
   2                                     DEFINITIONS
   3         1.      “ACM” means American Claims Management, Inc., and any of its
   4 members, employees, representatives, officers, directors, managers, agents,
   5 attorneys, predecessors, affiliates, parents, subsidiaries, assigns, and any other
   6 entities or persons acting or purporting to act on its behalf.
   7         2.      “Allied World” means Allied World Surplus Lines Insurance
   8 Company, and any of its members, employees, representatives, officers, directors,
   9 managers, agents, attorneys, predecessors (including Darwin Select Insurance
  10 Company), affiliates, parents, subsidiaries, assigns, and any other entities or persons
  11 acting or purporting to act on its behalf.
  12         3.      “Arbitration” means JAMS arbitration number A215469-24 styled as
  13 QBE Insurance Corporation v. American Claims Management Inc.
  14         4.      “Assignment” means the purported assignments of rights from Cortes
  15 to QBE signed by Cortes on or about August 13 and 26, 2014, both individually and
  16 collectively.
  17         5.      “Award” means the Final Award issued in the Arbitration on or about
  18 July 24, 2017.
  19         6.      “Cardona Claim” means any and all claims, requests, or demands,
  20 including for indemnification or bad faith, relating to a Personal Auto Policy with
  21 Policy Number 0703569609-0 issued to Cortes by QBE, and arising out of a
  22 automobile collision between Cortes and the Cardonas on or about February 6,
  23 2011.
  24         7.      “Cardona Litigation” means the lawsuit filed on or about November 30,
  25 2012 in the Superior Court of the State of California, Los Angeles County, and
  26 styled Jose Cardona, Irene Cardona, and Eduardo Cardona v. Galdino Navarro
  27 Cortes, No. MC023925.
  28
                                                                      Case No. 18-CV-0925 JLS (MDD)
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 9 of 13 PageID 539




   1         8.    “Cardonas” means Jose Cardona, Irene Cardona, Eduardo Cardona, and
   2 Sandro Cardona, and any of their employees, representatives, agents, attorneys
   3 (including the law firm of R. Rex Parris), assigns, and any other entities or persons
   4 acting or purporting to act on its behalf, both individually and collectively.
   5         9.    “Claims Contract” means the Claims Management Agreement between
   6 QBE Insurance Corporation and Arrow Claims Management, Inc. dated January 1,
   7 1999.
   8         10.   “Communication” means the transmittal of information (in the form of
   9 facts, ideas, inquiries or otherwise) by any means or media.
  10         11.   “Cortes” means Galdino Navarro Cortes, and any of his employees,
  11 representatives, agents, attorneys, assigns, and any other entities or persons acting or
  12 purporting to act on his behalf.
  13         12.   “Cortes Litigation” means the lawsuit filed on or about July 14, 2015 in
  14 the Superior Court of the State of California, Los Angeles County, and styled Jose
  15 Cardona, Irene Cardona, and Eduardo Cardona v. QBE Insurance Corp. and
  16 Galdino Navarro Cortes, No. MC025599, and including the Cross-Complaint filed
  17 on or about September 3, 2015, and styled Galdino Navarro Cortes, Amparo Cortes,
  18 and Galdino Cortes, Jr. v. QBE Insurance Corp.
  19         13.   “Document” is defined to be synonymous in meaning and equal in
  20 scope to the usage of the term “documents or electronically stored information” in
  21 Fed. R. Civ. P. 34(a)(1)(A). A draft or non-identical copy is a separate document
  22 within the meaning of this term.
  23         14.   “Jampol” means Alan Jampol and any of his firms, partners, counsel,
  24 associates, employees, representatives, agents, attorneys, assigns, and any other
  25 entities or persons acting or purporting to act on his behalf.
  26         15.   “Judgment” means the judgment entered against you on or about
  27 November 13, 2017, in the action filed in the Superior Court of the State of
  28
                                                 -2-                  Case No. 18-CV-0925 JLS (MDD)
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 10 of 13 PageID 540




    1 California, San Diego County, styled QBE Insurance Corp. v. American Claims
    2 Management, Inc., No. 37-2017-00031574-CU-PA-CTL.
    3         16.   “Person” means any natural person or any legal entity, including any
    4 business or governmental entity or association.
    5         17.   “You” and “your” refer to QBE Insurance Corporation, and any of its
    6 members, employees, representatives, officers, directors, managers, agents,
    7 attorneys (including Tressler, LLP; Knapp, Petersen & Clarke, P.C.; Wilson Elser
    8 Moskowitz Edelman & Dicker LLP; and Hardiman & Carroll), predecessors,
    9 affiliates, parents, subsidiaries, assigns, and any other entities or persons acting or
   10 purporting to act on its behalf.
   11         18.   The singular includes the plural and vice versa, except as the context
   12 may otherwise require; reference to any gender includes the other gender; the words
   13 “and” and “or” shall be construed as either conjunctive or disjunctive in such
   14 manner as will broaden as widely as possible the scope of any interrogatory; the
   15 word “all” means “any and all”; the word “any” means “any and all”; the word
   16 “including” means “including but not limited to”; the words “concerning,”
   17 “regarding,” and/or “relating to” mean describing, discussing, constituting,
   18 containing, considering, embodying, evaluating, mentioning, memorializing,
   19 supporting, collaborating, demonstrating, proving, evidencing, showing, refuting,
   20 disputing, rebutting, regarding, controverting, contradicting, made in connection
   21 with or by reason of, or derived or arising therefrom.
   22                                    INSTRUCTIONS
   23         1.    Unless otherwise indicated, the documents requested to be inspected
   24 and copied include all documents in your possession, custody, or control. Without
   25 limitation of the terms “possession, custody, or control” as used in the preceding
   26 sentence, a document is in your possession, custody, or control if you have actual
   27 possession or custody or the right to obtain the document or a copy thereof upon
   28 demand from one or more of your employers, prospective employers, employees,
                                            -3-                Case No. 18-CV-0925 JLS (MDD)
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 11 of 13 PageID 541




    1 representatives, companies, relatives, friends, agents, nominees, independent
    2 contractors, consultants, attorneys, or any other person or public or private entity
    3 that has actual physical possession thereof.
    4         2.    As the term “possession” relates to e-mail, the term includes, but is not
    5 limited to, e-mail contained in your electronic e-mail directories, including: (a)
    6 “deleted” e-mails which have not been permanently deleted, including all
    7 subdirectories irrespective of the title of such subdirectories; (b) “sent” e-mails,
    8 including all subdirectories irrespective of the title of such subdirectories; (c)
    9 “received” e-mails, including all subdirectories irrespective of the title of such
   10 subdirectories; and (d) e-mails contained in any personal account you maintain.
   11         3.    With respect to the documents produced, you shall produce them as
   12 they are normally kept by you.
   13         4.    Selection of documents from the files and other sources and the
   14 numbering of such documents shall be performed in such a manner as to ensure that
   15 the source of each document may be determined, if necessary.
   16         5.    File folders with tabs or labels or directories of files identifying
   17 documents must be produced intact with such documents.
   18         6.    Documents attached to each other shall not be separated.
   19         7.    Each request seeks production of each document in its entirety, without
   20 abbreviation or redaction, including all attachments, transmittal sheets, notes, cover
   21 letters, exhibits, appendices, enclosures, and all drafts and non-identical copies of
   22 each document. Documents not otherwise responsive to a request are to be
   23 produced if such Documents are attached to, or enclosed with, any Document that is
   24 responsive. Examples of such documents include e-mail attachments, routing slips,
   25 transmittal memoranda or letters, comments, evaluations, or similar documents. In
   26 the case of e-mail attachments, if either the e-mail or any of its attachments is
   27 responsive, produce the e-mail and all of the corresponding attachments.
   28
                                                  -4-                  Case No. 18-CV-0925 JLS (MDD)
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 12 of 13 PageID 542




    1         8.    A document with handwritten, typewritten, or other recorded notes,
    2 editing marks, etc., is not and shall not be deemed to be identical to one without
    3 such modifications, additions, or deletions. The term “original” includes the file
    4 copy or copies of any document if there is no actual original or ribbon copy.
    5         9.    If you withhold any document requested herein on the basis of any
    6 assertion of privilege or other immunity from discovery, you must provide a
    7 privilege log in accordance with Fed. R. Civ. P. 26(b)(5)(A).
    8         10.   If your response to a particular request is a statement that you lack the
    9 ability to comply with that request, you must specify whether the inability to comply
   10 is because the particular item or category of information never existed, has been
   11 destroyed, has been lost, misplaced, or stolen, or has never been, or is no longer, in
   12 your possession, custody, or control, in which case the name and address of any
   13 person or entity known or believed by you to have possession, custody, or control of
   14 that information or category of information must be identified.
   15         11.   The fact that a document is produced by another party does not relieve
   16 you of the obligation to produce their copy of the same document, even if the two
   17 documents are identical.
   18         12.   These requests shall be deemed continuing so as to require further and
   19 supplemental responses by you in the event that you obtain or discover additional
   20 information after the time of your initial response.
   21         13.   Each request shall be construed independently, and no request shall be
   22 viewed as limiting the scope of any other request.
   23         14.   Unless otherwise stated in a specific request, these requests seek
   24 responsive information and documents authored, generated, disseminated, drafted,
   25 produced, reproduced, or otherwise created or distributed or relating to the period
   26 January 1, 2010 through the present.
   27
   28
                                                  -5-                 Case No. 18-CV-0925 JLS (MDD)
Case 6:19-mc-00025-CEM-GJK Document 22-6 Filed 05/31/19 Page 13 of 13 PageID 543




    1                          REQUESTS FOR PRODUCTION
    2        1.      All Documents and Communications exchanged between you and
    3 ACM concerning the negotiation or execution of the Claims Contract.
    4        2.      All Communications between you and Cortes.
    5        3.      All Communications between you and the Cardonas.
    6        4.      All Documents and Communications concerning the Cardona Claim,
    7 Cardona Litigation, Cortes Litigation, Arbitration, or Judgment.
    8        5.      All Documents and Communications concerning any settlement offers
    9 or demands made or contemplated by you, the Cardonas, Cortes, or ACM in
   10 connection with the Cardona Claim, Cardona Litigation, Cortes Litigation, or
   11 Arbitration.
   12        6.      All Communications between you and Jampol.
   13        7.      All Documents and Communications concerning the Assignment.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                -6-                Case No. 18-CV-0925 JLS (MDD)
